Name: 2006/441/EC: Commission Decision of 23 June 2006 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or steel, originating, inter alia , in Romania
 Type: Decision
 Subject Matter: mechanical engineering;  competition;  technology and technical regulations;  Europe;  trade policy;  international trade
 Date Published: 2007-05-08; 2006-06-29

 29.6.2006 EN Official Journal of the European Union L 175/81 COMMISSION DECISION of 23 June 2006 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or steel, originating, inter alia, in Romania (2006/441/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 8(1) thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) On 31 March 2005, the Commission announced by a notice published in the Official Journal of the European Union (2), the initiation inter alia of an anti-dumping proceeding concerning imports into the Community of certain seamless pipes and tubes, of iron or steel, (SPT) originating in Croatia, Romania, Russia and Ukraine. (2) The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 954/2006 (3) imposing inter alia a definitive anti-dumping duty on imports of certain seamless pipes and tubes, of iron or steel, originating in Croatia, Romania, Russia and Ukraine. B. UNDERTAKING (3) Prior to the adoption of definitive anti-dumping measures, the following cooperating exporting producers in Romania (the exporting producers) offered price undertakings in accordance with Article 8(1) of Regulation (EC) No 384/96 (the basic Regulation):  SC Artrom SA  SC Silcotub SA  SC Mittal Steel Roman SA (4) In these undertakings, the exporting producers have offered to sell a limited number of types of the product concerned, as defined in Regulation (EC) No 954/2006, within a quantitative ceiling at or above price levels which eliminate the injurious effects of dumping. Imports beyond the quantitative ceiling will be subject to the applicable anti-dumping duty. The number of types covered by the undertakings is in all cases not more than six, given the constraints of the monitoring of these undertakings, and the types concerned represent around 75 % of the total sales of the exporting producers to the Community. The exporting producers also undertake to respect different minimum import prices for each product type falling under the undertakings. Regarding the other types of the product concerned exported to the Community by the exporting producers, they will be subject to the applicable anti-dumping duty. (5) It has to be noted that the product concerned and the main raw materials used to produce it have shown in the last years a considerable volatility in prices which could not be addressed by indexing the minimum import price. However, the potential for significant price changes is reduced if the undertakings accepted are limited in time. In any case, the forthcoming accession of Romania to the Community, resulting in the immediate discontinuation at the date of accession of the anti-dumping measures imposed by Regulation (EC) No 954/2006 as regards the exporting producers, will limit the duration of these undertakings. (6) The exporting producers will also provide the Commission with regular and detailed information concerning their exports to the Community, meaning that the undertakings can be monitored effectively by the Commission. Furthermore, the sales structure of these companies is such that the Commission considers that the risk of circumventing these undertakings is limited. (7) In view of this, these undertakings are acceptable. However, the acceptance of the undertakings is limited to a period of nine months, without prejudice to the normal duration of the anti-dumping measures imposed by Regulation (EC) No 954/2006, due to reasons set out in recital (5) above. In addition, the Commission reserves the possibility to re-assess the acceptability of these undertakings, after consulting Member States, in due time. (8) In order to enable the Commission to effectively monitor the exporting producers compliance with the undertakings, when the request for release for free circulation pursuant to the undertakings is presented to the relevant customs authority, exemption from the duty will be conditional upon the presentation of an invoice containing at least the items of information listed in the Annex to Regulation (EC) No 954/2006. This level of information is also necessary to enable customs authorities to ascertain with sufficient precision that the shipment corresponds to the commercial documents. Where no such invoice is presented, or when the other conditions provided for by the above-mentioned Council Regulation are not met, the appropriate rate of anti-dumping duty shall instead be payable. (9) To further ensure the respect of the undertakings, importers have been made aware by the above-mentioned Council Regulation that the non-fulfilment of the conditions provided for by that Regulation, or the withdrawal by the Commission of the acceptance of the undertakings, may lead to the customs debt being incurred for the relevant transactions. (10) In the event of a breach or withdrawal of the undertakings, or in case of withdrawal of the acceptance of the undertakings by the Commission, the anti-dumping duty imposed in accordance with Article 9(4) of the basic Regulation shall automatically apply pursuant to Article 8(9) of the basic Regulation. C. CHANGE OF NAME (11) The company SC Artrom SA has informed the Commission that on 22 May 2006 it changed its name to SC TMK  Artrom SA to show that the company belongs to a group of companies. (12) The Commission has examined the information submitted and has concluded that the change of name in no way affects the structure and legal form of the company or the Commissions findings. Therefore all references to SC Artrom SA should apply to SC TMK  Artrom SA, HAS ADOPTED THIS DECISION: Article 1 The undertakings offered by the exporting producers mentioned below in connection with the anti-dumping proceeding concerning imports of certain seamless pipes and tubes, of iron or steel, originating in inter alia Romania are hereby accepted. Country Company Taric Additional Code Romania SC TMK  Artrom SA Draganesti Street No 30 230119 Slatina A738 SC Silcotub SA 93, Mihai Viteazu Bvd. 450131 Zalau Salaj County A739 SC Mittal Steel Roman SA Stefan cel Mare Street No 246 611040 Roman Neamt County A740 Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union and shall remain in force for a period of nine months. Done at Brussels, 23 June 2006. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2117/2005 (OJ L 340, 23.12.2005, p. 17). (2) OJ C 77, 31.3.2005, p. 2. (3) See page 4 of this Official Journal.